Citation Nr: 9902964	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  98-05 193	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed to have resulted from exposure to Agent 
Orange.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to May 
1971.

In his March 1998 substantive appeal, it appears that the 
veteran may be raising claims for entitlement to service 
connection for rashes, tinnitus, and headaches, on the basis 
of exposure to Agent Orange during service.  No additional 
action has been taken as to these possible claims by either 
the RO or the veteran.  The claims are therefore referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service medical records do not reflect that 
acute or subacute peripheral neuropathy was demonstrated 
during service.  

2.  The veteran has not shown a nexus between recently-shown 
probable peripheral neuropathy and service.


CONCLUSION OF LAW

Peripheral neuropathy cannot be presumed to be related to 
exposure to Agent Orange and the claim for service connection 
for peripheral neuropathy is not otherwise well grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends peripheral neuropathy results from 
exposure to Agent Orange or other herbicides while serving in 
Vietnam.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  Service connection may be 
established by demonstrating that a disability was first 
manifested during service and has continued since service to 
the present time or by showing that a disability which pre-
existed service was aggravated during service.  When a 
chronic disease such as arthritis becomes manifest to a 
degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service. Service connection may be granted for any disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
supra.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

The United States Court of Appeals for the Federal Circuit 
has recently affirmed the principle that if an appellant 
fails to submit a well-grounded claim, the VA is under no 
duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).

Recent regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that veterans who served on active duty in Vietnam during the 
Vietnam era are presumed to have been exposed to Agent Orange 
or similar herbicides.  These regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  The 
specified diseases are chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  With 
regard to the skin diseases, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy, the regulations 
specify that the disorder must have become manifest to a 
degree of 10 percent within one year after the last date on 
which the veteran was exposed to the herbicide during active 
military service for service connection to be warranted.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  

The veteran underwent a pre-induction physical and medical 
examination in June 1967.  According to the report of this 
examination, his neurologic system, upper extremities, and 
lower extremities were deemed to have been normal at that 
time.  He was re-examined in April 1968 in conjunction with 
his entry into active service.  No additional defects were 
discovered at that time and he was deemed fit for military 
service.  

The report of a general medical examination conducted in 
February 1971 shows that the veteran's neurologic system, 
upper extremities, and lower extremities were deemed to have 
been normal at that time as well.  The medical history 
portion of this examination, which was completed by the 
veteran himself, shows that he characterized his health at 
the time as, "Perfect shape except my hair has fallen out in 
the past two years."  A statement signed by the veteran in 
April 1971 indicates that he had undergone a separation 
medical examination more than three working days prior to 
separation from service and that there had been no change in 
his medical condition.  

The report of a VA hospitalization in April 1986 shows the 
veteran had complaints of intermittent numbness of both hands 
and was assigned a diagnosis of carpal tunnel syndrome of the 
right wrist.  For many years thereafter, it appears that 
physicians attributed his complaints of numbness to the 
carpal tunnel syndrome.  However, according to a treatment 
report dated in September 1996, the veteran was deemed to 
have "probable peripheral neuropathy" which had been 
diagnosed in the past as carpal tunnel syndrome.  There is 
nothing contained in this or other recent treatment reports 
to indicate any relationship to service or to exposure to 
Agent Orange, however.

According to the veteran's service personnel records, he was 
stationed in Vietnam from July 1969 to July 1970.  During 
this time period, his principal duties were that of 
landingcraft operator and security guard.  As noted above, 
veterans who served in Vietnam during the Vietnam era and 
have a disease listed at 38 C.F.R. § 3.309(e) are presumed to 
have been exposed to an herbicide agent, such as Agent 
Orange, during their service in Vietnam, unless there is 
affirmative evidence to the contrary.  Specifically with 
regard acute and subacute peripheral neuropathy, the 
regulations specify that the neuropathy must have become 
manifest to a degree of 10 percent within one year after the 
last date on which the veteran was exposed to the herbicide 
during active military service for service connection to be 
warranted.  38 C.F.R. § 3.307.  

Thus, for service connection to be warranted under this 
regulatory schema, the evidence would have to show that acute 
or subacute peripheral neuropathy became manifest to a degree 
of 10 percent within one year of July 1970, the last date on 
which the veteran's exposure to herbicides may be presumed.  
In this case, the veteran has not presented evidence tending 
to show 1) that he suffers from peripheral neuropathy which 
is of an acute or subacute nature, or 2) that acute or 
subacute peripheral neuropathy became manifest to a degree of 
10 percent by July 1971.  His service medical records tend to 
show that he had no complaints related to peripheral 
neuropathy between July 1970 and April 1971.  There is no 
contemporaneous medical evidence contained in the record 
reflecting his physical condition between April and July 
1971.  The earliest indication of such symptomatology 
contained in the evidence of record consists of the 1986 
hospitalization report, many years after the presumed 
exposure to herbicides.  The recent medical evidence of 
record reflects only a diagnosis of "probable peripheral 
neuropathy," the symptoms of which had previously been 
labeled as carpal tunnel syndrome.  

A veteran may establish service connection for a disease or 
disability resulting from herbicide exposure with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(1994).  This veteran has not presented any evidence other 
than his own contentions to show that peripheral neuropathy 
was caused by exposure to Agent Orange, however.  While his 
sincerity in presenting his contentions is clear, since he is 
not a medical expert, he is not competent to express an 
authoritative opinion regarding either his current medical 
condition or any questions regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He has 
submitted no medical evidence showing that peripheral 
neuropathy or symptoms thereof began within one year of his 
last exposure to Agent Orange during service or that 
peripheral neuropathy is otherwise medically related to 
exposure to Agent Orange.  Thus, his lay assertions to the 
effect that the disabilities at issue were caused by exposure 
to Agent Orange in service are neither competent nor 
probative of the issue in question.  Neither has he presented 
any medical evidence supporting the claims.  Precedent 
decisions dictate that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In this case, the veteran has failed to bear this 
evidentiary burden as he has not presented medical evidence 
suggesting a nexus between peripheral neuropathy and his 
period of service.  Caluza, supra.  In the absence of a well-
grounded claim, his appeal must be denied.  38 U.S.C.A. 
§ 5107(a).


ORDER

Service connection for peripheral neuropathy is denied.


REMAND

The veteran contends service connection is warranted for PTSD 
on the basis that he experienced traumatic events during his 
Vietnam service which continue to haunt him today.  


Procedural issues--status and scope of claim

An April 1996 Board of Veterans' Appeals (Board) decision 
denied service connection for "a psychiatric disorder, to 
include PTSD."  The veteran did not appeal the decision and 
it is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  By 
statement of August 1996, the veteran requested that the RO 
reopen his claim for entitlement to service connection for 
PTSD.  In connection with the request to reopen, he indicated 
that he had not previously provided "full details" of the 
stressors which he alleges caused PTSD, but that he was 
prepared to tell his story in full at that time.  By rating 
decision of January 1997, the RO held that new and material 
evidence adequate to reopen the claim for PTSD had not been 
submitted.  The veteran was provided with a copy of this 
rating decision and he filed a timely notice of disagreement.  
In response, the RO issued a Statement of the Case in which 
the issue was framed as entitlement to service connection for 
PTSD and the laws and regulations regarding service 
connection were set forth.  The veteran underwent a VA 
psychiatric examination in February 1998 and then perfected 
his appeal to the Board with the timely filing of a 
substantive appeal in March 1998.  In an April 1998 
supplemental statement of the case, the RO re-characterized 
the issue as whether new and material evidence had been 
submitted to reopen a claim for "service connection for PTSD 
or other psychiatric disorder," and provided the laws and 
regulations regarding the new and material evidence standard 
for reopening previously-denied claims. 


Substantive issues--diagnosis, stressors, and link

Whether the RO utilizes the new and material standard of 
review or a de novo standard of review to evaluate the 
veteran's claim, there are several substantive issues which 
must be clarified prior to further appellate review.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  38 C.F.R. § 3.303.  Under pertinent law and 
VA regulations, service connection may be granted if the 
greater weight of the evidence establishes that PTSD was 
incurred in service, or was manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  
Notwithstanding the lack of a diagnosis of PTSD during 
service or within one year thereafter, however, service 
connection may be granted if all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The VA has promulgated a regulation which specifically deals 
with service connection for PTSD.  In order for service 
connection for PTSD to be granted, there must be "medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in 
service stressor."  38 C.F.R. § 3.304(f).


Diagnosis

The record before the Board demonstrates that PTSD has been 
diagnosed by social workers at the Greenville, South 
Carolina, Vet Center and by the veteran's treating physician, 
a VA staff psychiatrist.  The veteran's treating psychiatrist 
has submitted a statement indicating that "there is ample 
evidence of specific stressors in the military that caused 
his mental disorder(s)."  However, both the Vet Center 
social workers and the veteran's treating psychiatrist appear 
to have accepted the veteran's own account of his experiences 
as supporting a diagnosis of PTSD since there is no 
indication that they have been able to review the veteran's 
service medical or personnel records.  Notwithstanding, as 
stated by the Court, "[j]ust because a physician or other 
health professional accepted the appellant's description of 
his active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

Each time the veteran's claims file has been reviewed by 
mental health experts in conjunction with a diagnostic 
examination of the veteran, the examiners have declined to 
label the veteran as having PTSD.  The report of a July 1993 
VA examination conducted by a board of two psychiatrists 
shows that they determined the veteran did not have PTSD, but 
rather suffered from an organic personality syndrome or 
disorder.  

Similarly, a VA examiner in February 1998 provided a 
diagnostic impression of a mood disorder, depressed disorder, 
and a psychotic disorder.  This examiner provided a 
discussion pertaining to the veteran's claimed stressors and 
the medical sufficiency of the claimed stressors in the 
context of the veteran's own individual response.  (See Cohen 
v. Brown, 10 Vet App 128 (1997)).  During the 1993 examinion 
the veteran had reported an attack by two African-American 
males during service as his major stressor, while during the 
1998 examination, he claimed that witnessing a suicide in 
service was the main stressor event.  The examiner commented 
that the veteran's stories were "not really consistent with 
PTSD but more so with organic difficulties causing a 
psychotic process and significant mood disturbance."  

The Board observes as well that there may be pertinent 
evidence which is not contained in the record.  During a VA 
hospitalization in 1989, a Minnesota Multiphasic Personality 
Inventory test was apparently administered to the veteran.  
However, the results of this testing are not contained in the 
claims file.  Because these results could be helpful to 
medical experts in assigning an accurate diagnosis to the 
veteran's mental disorder(s), they should be obtained for 
inclusion in the claims file.  Additionally records 
reflecting recent treatment for PTSD from the VA and the Vet 
Center should be obtained.  Any VA medical records are deemed 
to be constructively of record in proceedings before the 
Board and should be obtained prior to further review of the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In summary, the Board is of the opinion that the "clear 
diagnosis" requirement of 38 C.F.R. § 3.304(f) has not yet 
been met.  The medical evidence of record is contradictory in 
that the veteran has been given firm diagnoses of PTSD by 
mental health experts at the Vet Center and by his treating 
psychiatrist.  These diagnoses appear to have been entirely 
based upon the veteran's own account of his experiences in 
the military, however.  Furthermore, these care providers 
have not explained the relationship, if any, between the 
veteran's PTSD and the other diagnoses, such as a psychosis 
and previously-diagnosed personality disorders.  On the other 
hand, three different VA examiners have concluded that the 
veteran does not have PTSD.  The veteran's care providers 
certainly have greater knowledge of the veteran's 
symptomatology and the manifestations of his mental 
disorder(s).  However, the VA examiners' opinions were 
informed by objective review of the veteran's claims file, 
including his service medical and personnel records.  Thus, a 
remand to clarify the nature of the veteran's diagnosis and 
the medical sufficiency of the claimed stressors is required.


Stressors

An essential element of any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.  Under controlling law and 
regulation, there must be credible supporting evidence that 
the claimed service stressor actually occurred.  In 
establishing the occurrence of noncombat-related stressors, 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  See West 
(Carelton) v. Brown, 7 Vet. App. 70, 76 (1994); see also 
Zarycki at 98 (1993).  Instead, the record must contain 
evidence which corroborates his testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f).  

In this case, the veteran's alleged stressors do not involve 
combat situations.  Thus, he is not entitled to have his lay 
statements regarding his stressors accepted without need of 
further corroboration.  38 U.S.C.A. § 1154(b); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Other "credible supporting 
evidence from any source" must be provided that the event(s) 
alleged as the stressor in service occurred.  Cohen, supra, 
at 147.

The record in this case does not contain any evidence other 
than the veteran's own contentions, which would corroborate 
the occurrence of his specific claimed stressors.  
Furthermore, no attempt to verify the veteran's claimed 
stressor event of witnessing the suicide of a member of his 
unit has been undertaken.

The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  
Thus, following evidentiary development, the RO must make a 
specific determination as to whether the evidence may be 
interpreted as showing that the veteran's claimed stressors 
actually occurred. 


Link

As discussed above, service connection for a presently-shown 
disability is based upon a demonstrated connection to 
service.  In this case, the Board is of the opinion that the 
evidence pertaining to a connection to service has not been 
sufficiently developed.  Whether the veteran's currently-
shown disability is related to the problems reflected in his 
service medical records is unclear.  This is a medical 
question, requiring medical expertise, which the Board is not 
competent to resolve.  See Cohen, supra; Colvin, supra.

In connection with identifying a nexus between any current 
PTSD and any claimed inservice stressor, the Board notes that 
it is unclear whether the RO considered recent precedent 
holdings of the Court which have provided new guidance for 
the adjudication of claims for service connection for PTSD.  
See e.g. Suozzi v. Brown, 10 Vet. App. 307 (1997); Cohen v. 
Brown, 10 Vet. App. 128 (1997); and Moreau v. Brown, 9 Vet. 
App. 389 (1996).  A fully-explained RO decision, based upon 
complete evidence, in accord with governing law, regulation, 
and Court precedent, will facilitate Board review of the 
veteran's appeal.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993). 

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  Initially, the RO should again review 
the record to clarify the status and 
scope of the veteran's claim, making 
determinations as to whether the 
previously-denied claim has been reopened 
by the submission of new and material 
evidence and whether the issue on appeal 
is properly limited to the specific 
disorder of PTSD or whether other 
psychiatric disabilities are for 
consideration.  The veteran and his 
representative should be furnished with a 
supplemental statement of the case 
reflecting these clarifications and 
provided with an opportunity to submit 
additional evidence and/or argument.

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file, 
specifically including the results of the 
Minnesota Multiphasic Personality 
Inventory administered to the veteran in 
February 1989 as well as any recent VA 
psychiatric treatment reports and Vet 
Center treatment reports.

3.  The RO should review the veteran's 
accounts of his claimed stressors set 
forth in the medical evidence of record 
and in hearing testimony.  After 
obtaining from the veteran any clarifying 
details deemed necessary, the RO should 
contact the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
in an attempt to obtain verification of 
the claimed assault and the claimed 
suicide.  They should be requested to 
attempt to verify the occurrence of the 
incidents reported by the veteran and to 
include any indication of the veteran's 
involvement therein.  If an adequate 
search for verifying information cannot 
be conducted, due to lack of identifying 
details, the USASCRUR should so certify.  
(In the event the RO receives superseding 
instructions as to the administrative 
arrangements between VA and the service 
department for obtaining verification of 
claimed stressors, the RO should follow 
such superseding instructions and include 
a statement to that effect in the 
veteran's claims file.)

4.  Any additional development regarding 
the veteran's claimed stressor events 
should be accomplished at this point.  
The RO should next make an adjudicative 
determination regarding whether there is 
"credible supporting evidence from any 
source" of a noncombat stressor and 
explicitly apply the appropriate standard 
of review to determine whether there is 
credible supporting evidence that the 
claimed inservice stressor actually 
occurred.

5.  IF the RO makes a positive 
adjudicative determination that the 
occurrence of the veteran's claimed 
stressors is supported by the evidence of 
record, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric evaluation to be conducted by 
a board of two psychiatrists.  The 
veteran's claims files and a copy of this 
remand must be provided to the examiners 
prior to the examinations.  All tests and 
studies deemed helpful by the examiners 
should be conducted in conjunction with 
the examinations.  Both psychiatrists 
should interview the veteran and review 
all pertinent records in his claims file.  
The examiners should jointly determine 
the true diagnoses of any currently 
manifested psychiatric disorders.  The 
diagnoses should be based on examination 
findings, all available service and post-
service medical records, complete review 
of comprehensive testing for PTSD, and 
any special testing deemed appropriate.  
A multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
requested.  In this respect, the 
examiners should attempt to reconcile the 
multiple, conflicting psychiatric 
diagnoses and/or assessments of record 
based on a review of all of the medical 
evidence of record, including the VA 
hospitalization reports, the outpatient 
treatment reports, and the previous VA 
psychiatric examination reports.  If a 
diagnosis of PTSD is made, the specific 
stressor(s) to which it is related should 
be set forth with comment upon the RO's 
adjudicative determination of the 
veteran's stressors.  The relationship to 
service of any other disorders, such as 
depression, a psychotic disorder, and 
previously-identified personality 
disorders, should be fully explained, 
along with the interrelationship of 
multiple psychiatric diagnoses, if found.  
The complete rationale for all 
conclusions reached and opinions 
expressed should be fully explained.  The 
report of the evaluation and all 
associated testing should be associated 
with the claims folder.

6.  After completion of the above, the RO 
should readjudicate the issue on appeal 
to the Board, with consideration given to 
all of the evidence of record.  In light 
of the explanations provided above, the 
readjudication of the claim involving 
PTSD must comply with the Court's 
holdings in Cohen and Moreau, supra.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, 
however, the veteran is free to submit additional evidence 
and argument on the questions at issue.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's 

ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 10 -
